Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16973510, filed on 12/09/2020.  This application is a 371 of PCT/US2019/036367, filed on 06/10/2019.  It is also a continuation of Pro App. 62682973, filed on 06/10/2018.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “executing a particle reconstruction routine to determine three-dimensional positions of particles in the particle laden fluid flow from the flow images received from the image sensors; generating a three-dimensional particle distribution from the three- dimensional position data determined by the particle reconstruction routine; and executing a recursive loop for iteratively executing the particle reconstruction routine and the generation of three-dimensional particle distributions, with the recursive iteration of the particle reconstruction routine being executed with the use of particle property data obtained from the prior executed iteration of the particle reconstruction routine and/or the generation of three-dimensional particle distributions.”  Specifically, the prior art did not disclose the particle reconstruction from particle laden fluid flow from flow images and executing 
Claims 2-20 are allowed as they depend off of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhang et al. (US PG PUB 20140002617 A1) discloses imaging a volume and detecting paths of particles but does not disclose the iterative and recursive reconstruction of the particles paths.
Ozcan et al. (US PG PUB 20130258091 A1) discloses imaging a moving object within a microfluidic environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667